El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
En 16 de enero de 1967 dictamos sentencia en el recurso C-65-138, El Pueblo de Puerto Rico v. Tribunal Superior, etc., confirmando una resolución que había concedido un nuevo juicio al apelante Miguel Quiñones Ramos.(1) Celebrado el proceso, el jurado le declaró culpable de una infracción al Art. 8 de la Ley de Armas, 25 L.P.R.A. sec. 418, y, por la misma *3prueba, el juez que presidía le declaró incurso en violación del Art. 6 de dicha ley, 25 L.P.R.A. sec. 416. Fue sentenciado a cumplir en forma concurrente las penas de 3 a 5 años de presidio y un año de cárcel. Apeló.
1. En Pueblo v. Ribas, 83 D.P.R. 386 (1961), adoptamos la norma que permite a una parte contra la cual declare un testigo en un proceso criminal obtener copia de declaraciones prestadas por dicho testigo que se relacionen con los hechos y actividades del caso sobre las cuales el testigo haya decla-rado en el juicio, sin necesidad de que previamente establezca durante el contrainterrogatorio las bases necesarias de im-pugnación de su testimonio. Específicamente condicionamos este derecho del acusado a que la solicitud se formulara “luego [del testigo] haber prestado testimonio y cuando se está en el turno de repregunta”, a la pág. 392. Varios meses después, en Pueblo v. Ramos Cruz, 84 D.P.R. 563, 569 (1962), al conside-rar la situación de testigos de cargo que no fueron utilizados por el ministerio público y que fueron puestos a disposición de la defensa, nos negamos a extender la norma de Ribas en cuanto a la entrega de las declaraciones juradas en poder del fiscal, fundándonos en que la doctrina invocada se basaba “en que el acusado debe tener todas las oportunidades para impugnar la veracidad de los testigos que declaran en su contra”, y, por tanto, no es hasta que el testigo presta testimonio que surge el derecho a obtener la declaración. Y en Pueblo v. Díaz Díaz, 86 D.P.R. 558 (1962), dispusimos que cuando el testigo renunciado por el fiscal es presentado por la defensa y declara, el acusado tiene derecho a que se le entregue la copia de las declaraciones prestadas, haciendo nuevamente refe-rencia a la oportunidad de impugnar su testimonio. Pero tam-bién hicimos referencia a que el propósito del proceso criminal “es descubrir la verdad para poder hacer verdadera justicia”, a la pág. 561. Limitamos, sin embargo, el descubrimiento al disponer que si' el fiscal lo solicita, el juez que preside debe examinar la declaración para determinar si la misma contiene *4información que deba ser mantenida confidencial para fines de una efectiva persecución del crimen, y en caso afirmativo, ordenará que se transcriba la declaración eliminando lo con-fidencial y se entregue a la defensa. Pueblo v. Ramos Cruz, supra, fue seguido estrictamente en Pueblo v. Cotto Torres, 88 D.P.R. 23, 37 (1963) y Pueblo v. Martell Cajigas, 88 D.P.R. 636, 648 (1963).
Hemos acordado reexaminar la doctrina establecida en Pueblo v. Ramos Cruz, supra, con miras a adoptar aquella norma procesal que garantice mejor un juicio justo e impar-cial, sin conceder indebidas ventajas a ninguna de las partes y sin menoscabo de una presentación fiel y cabal de los hechos para la adjudicación del juzgador. (2)
La situación que consideramos presupone que a la termi-nación de la presentación de la prueba por el ministerio fiscal se renuncia a determinados testigos cuyos nombres apa-recen al dorso de la acusación por ser prueba de carácter acumulativo a la ya desfilada, y se ponen a la disposición de la defensa para que los utilice o no conforme a la conveniencia del acusado, evitando así que surja la presunción de que de haber declarado su testimonio hubiese sido adverso al Pueblo, inciso 5 del Art. 102 de la Ley de Evidencia, 32 L.P.R.A. sec. 1887. Véanse, Pueblo v. Hernández Pérez, 93 D.P.R. 182, 189-191 (1966); Pueblo v. Flores Berty, 92 D.P.R. 577 (1965); Pueblo v. Pinto Medina, 90 D.P.R. 585, 591 (1964); Pueblo v. Orona Merced, 89 D.P.R. 336, 344 (1963); Pueblo v. Cotto Torres, 88 D.P.R. 23, 32 (1963); Pueblo v. Torres González, 86 D.P.R. 252 (1962). Aunque incurramos en tau-tología es preciso destacar que los testimonios acumulativos se refieren a aquéllos que tienden a establecer elementos de prueba que ya han sido presentados por los testigos que decla-*5raron. En relación con estos testigos que previamente declara-ron, según Ribas, la defensa tuvo la oportunidad de obtener sus declaraciones escritas tan pronto terminó el interrogatorio directo, sin más. Empero, al hecho de que no hayan ocupado la silla testifical no debe atribuírsele una importancia despro-porcionada. El propósito de poner la prueba acumulativa a disposición de la defensa es proporcionarle la oportunidad de que mediante su examen se determine si, de ofrecerse su testimonio oralmente, pueden aducirse hechos que beneficien la posición del acusado. Este propósito no puede cumplirse cabalmente al negarse el acceso a sus declaraciones escri-tas previas. ¿De qué otra forma puede comprobarse la fide-lidad del recuerdo de los hechos que tiene el testigo? ¿O que intencionalmente no se ocultan hechos en la entrevista para luego al declarar sobre los mismos colocar al acusado en situa-ción de precariedad extrema por el efecto devastador que puede producir un testimonio adverso presentado por el acu-sado mismo? A menos que se pretenda que el acusado se tome el riesgo indebido de debilitar su defensa mediante .una im-pugnación del testimonio del testigo renunciado que se decida a utilizar por manifestaciones contrarias contenidas en las declaraciones. Esa no sería una sana norma cuando se con-sidera el derecho del acusado a una adecuada defensa. Por otro lado, ningún perjuicio puede causarse al ministerio público, ya que de haber utilizado los testigos hubiese tenido que entregar las declaraciones a la terminación de sus testi-monios, y además, ya en esta etapa de los procedimientos ha desaparecido la necesidad de protección de la secretividad del sumario fiscal. El ejercicio por el fiscal de un buen juicio en la inclusión de los testigos al dorso de la acusación y en la renuncia de sus testimonios por ser de carácter acumulativo es todo cuanto se requiere.
En el ejercicio de nuestra facultad inherente de supervisar los procedimientos judiciales, Cf. Pueblo v. Soto Zaragoza, 94 D.P.R. 350, 353 (1967), adoptamos como norma para *6regir en los procesos que se celebren a partir del 1 de mayo de 1970 la de permitir a la defensa inspeccionar las de-claraciones juradas en poder del ministerio público de aque-llos testigos de cargo que son renunciados por constituir prueba de carácter acumulativo. Pueblo v. Ramos Cruz, 84 D.P.R. 563 (1962), Pueblo v. Díaz Díaz, 86 D.P.R. 558 (1962) y Pueblo v. Cotto Torres, 88 D.P.R. 23 (1963) quedan expresamente revocados en cuanto a este particular. (3)
Trasladándonos a los hechos del presente caso su examen revela que la negativa a la entrega de la declaración del testigo Martín Ferrer Román renunciado por el fiscal no causó al apelante un perjuicio sustancial que amerite la revocación de la sentencia. Conforme surge de la prueba el testigo Ferrer llegó al establecimiento de Salustiano Tirado después que el apelante había sacado un arma de fuego y apuntado a éste, por espacio de más de quince minutos según adveraron Tirado y Doris Sanabria, que a la sazón se encontraba en el cafetín. Al llegar Ferrer, Quiñones Ramos le manifestó que iba a matar a Tirado, replicándole aquél que “tú no matas a nadie” (T.E. pág. 89); Ferrer le indicó que lo matara a él, “que lo que tenía era un abuso con una persona anciana” (T.E. pág. 96); y que entonces el apelante se metió el revólver en el bolsillo y penetró a la parte trasera de la tienda. Como se apreciará ya la comisión del delito estaba consumada cuando Ferrer hizo su aparición en el lugar de los hechos, y cualquier testimonio que pudiera haber prestado no hubiese tenido el efecto de desvirtuar lo que había ocurrido antes de su llegada según relatado por los testigos mencionados.
2. No se admitió el ofrecimiento de la defensa de una declaración extrajudicial jurada de la testigo fallecida Adela *7Rosa Cajigas, que se había utilizado para sustanciar la soli-citud de nuevo juicio. Se pretende justificar su admisibilidad como una declaración en contra del interés penal de la depo-nente fundándose en que hubiese podido exponerla a un pro-ceso por perjurio. Baste decir que no se estableció concluyen-temente que la testigo hubiese prestado otra declaración con-tradictoria al fiscal en la investigación del caso y que no se trata de la situación típica en que otra persona admite la res-ponsabilidad por los hechos que se imputan al acusado. (4) Además el estado de nuestra legislación, Art. 35 (4) de la Ley de Evidencia, 32 L.P.R.A. sec. 1678(4)—limita la admisión de declaraciones contra interés “respecto a [ios] bienes” (5) —y jurisprudencia, Pueblo v. Santana, 76 D.P.R. 678, 683 (1954); Pueblo v. Márquez, 67 D.P.R. 326, 329 (1947); Pueblo v. Camacho, 66 D.P.R. 859, 862 (1947); Pueblo v. Marchand Paz, 53 D.P.R. 671, 677 (1938), impedía que se accediera a la solicitud de la defensa. (6)
3. La inferencia de los incidentes que se relatan en el tercer error que puede haberse derivado sobre el resultado del juicio anterior no justificaba la disolución del jurado. Piñero Agosto v. Tribunal Superior, 94 D.P.R. 204 (1967). La oportuna intervención del juez y las adecuadas instruc-*8dones sobre el particular evitaron cualquier perjuicio que concebiblemente se le pudo haber causado al apelante, espe-cialmente si se considera que la defensa había mencionado el juicio anterior en varias ocasiones — desde el momento mismo de la selección del jurado — y que no se aludió expre-samente al fallo recaído.
4. La prueba de cargo es suficiente para sostener la convicción, especialmente el testimonio de los testigos Salustiano Tirado y del policía Manuel Chico, a quien el apelante le entregó voluntariamente el arma. En realidad el apelante no hace esfuerzo alguno para señalar la insuficiencia de la prueba ni las alegadas contradicciones. El apuntamiento es frívolo.
5. Convenimos en que bajo las circunstancias del caso resulta excesivo el término mínimo de tres años y que debe reducirse el mismo para propiciar los fines de la Ley de Sen-tencias Indeterminadas.

Se modificará la sentencia dictada por el Tribunal Superior, Sala de AgvuadiUa, en 29 de junio de 1967, en el caso G-6S-99 para reducir el término mínimo a un año, y así modificada se confirmarán las sentencias dictadas en dicha fecha.

El Juez Asociado Señor Santana Becerra disintió en parte. El Juez Presidente Señor Negrón Fernández y el Juez Asociado Señor Hernández Matos no intervinieron.
—O—

 La mayoría del Tribunal se fundó en que se había instruido erró-neamente al jurado sobre el aspecto de posesión incidental de un arma, Regla 188(d)(5) de las de Procedimiento Criminal. Otros tres jueces concurrieron y adujeron que además la solicitud participaba de la natura-leza de un coram nobis, Reglas 188(f) y 192.


 Ya desde sus concurrencias en Pueblo v. Díaz Díaz, supra, a la pág. 562, y Pueblo v. Cotto Torres, supra, a la pág. 38, el Juez Asociado Señor Santana Becerra se había manifestado en sentido favorable a la entrega de las declaraciones juradas de testigos renunciados por el fiscal.


 No tratándose de un aspecto de debido procedimiento de ley resulta huera cualquier consideración sobre nuestra facultad para darle efecto prospectivo a la norma procesal que ahora adoptamos.


 Todo cuanto se afirma en la declaración jurada que se ofreció es que “en la investigación de este caso yo declaré ante el Fiscal obligada por mi concubino pero al enterarme de que Miguel había salido culpable por portar armas me ha dado pena con esta injusticia . . . .”


 Véase, la Regla 512 de las Reglas de Evidencia, propuesta desde 1958.


 Esta’regla de exclusión de las manifestaciones en contra del in-terés penal del declarante ha sido fuertemente criticada. Véanse, McCormick, Law of Evidence, § 255; Jones, Law of Evidence, vol. 2, § 296; Wigmore, Evidence, vol. 5, § 1476; Morgan, Declarations Against Interest, 5 Vand. L. Rev. 451 (1952); Jefferson, Declarations Against Interest: An Exception to the Hearsay Rule, 58 Harv. L. Rev. 1 (1944); Morgan, Declarations Against Interest in Texas, 10 Texas L. Rev. 399 (1932); Notas en 62 Nw. U.L. Rev. 934 (1967); 18 Syracuse L. Rev. 61 (1966), 12 De Paul L. Rev. 323 (1963), 16 Wash. & Lee L. Rev. 126 (1959) y 61 W. Va. L. Rev. 149 (1959). Véase además, 162 A.L.R. 446.